Citation Nr: 0703407	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Procedural history

The veteran served on active duty from April 1958 to May 
1978.

In a June 1980 rating decision, service connection was 
granted for lumbosacral strain.  A 10 percent disability 
rating was assigned.

In the March 2003 rating decision, the RO granted an 
increased rating for lumbosacral strain from 10 percent to 20 
percent, effective February 26, 2002.  The veteran disagreed 
with that decision via a notice of disagreement filed in 
April 2003.  The Wichita RO issued a statement of the case in 
April 2004, and the veteran perfected his appeal by filing a 
substantive appeal [VA Form 9] in June 2004. 

In September 2004, the veteran and his representative 
presented evidence and testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) at the RO in Denver, 
Colorado.  A transcript of that hearing has been associated 
with the veteran's claims folder.  For reasons which are 
unclear, the veteran's claims folder was not forwarded to the 
Board until late 2006.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



REMAND

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional procedural 
development.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of the evidence required 
to substantiate a claim.  In the August 2002 VCAA letter, the 
veteran was informed only of what evidence was required to 
establish a service-connection claim, even though the RO had 
acknowledged receipt of the veteran's claim for an increased 
disability rating.  The veteran has never received notice, as 
required by the VCAA, of what the evidence must show to 
establish an increased disability rating claim.

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

The Board observes in passing that additional evidence, in 
the form of a medical statement dated in January 2006, has 
been added to the record since the September 2004 hearing.  
The veteran's accredited representative has waived RO 
consideration of such evidence.  See 38 C.F.R. § 20.1304 
(2006).  This remand, however, will enable the agency of 
original jurisdiction to review such evidence.


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claim.  If the claim is denied 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


